DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Sep. 1, 2022, the applicants have elected species I for further prosecution.
3. Claims 1-4, 7-8, 10-11, 13-17, 19-21, 23-25, 33 and 35-40 are pending in the application. Claims 10-11, 13-17, 19-21 and 23-25 are withdrawn from further consideration as being drawn to non-elected subject matter.

Information Disclosure Statement
4. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claims 1-4, 7-8, 33 and 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
In regard to lack of enablement issue of instant claims 1-4, 7-8, 33 and 35-40 for esters of instant compounds, there is no teaching or guidance present in the specification for preparing any specific type of esters such as carboxylic acid esters, amino acid or amide esters, phosphate esters, phosphono esters , sulfate esters etc. There is not even a single working example present in the specification for preparing any type of specific ester of instant compounds. There is lot of unpredictability in the art for efficacy of different types of esters of any known compound following their in vivo administration since their efficacy depends upon various factors such as absorption from gut, metabolism by esterases etc. The instant compounds of claim 1 encompasses hundreds of thousands of compounds based on the values of variables R1-R9 and therefore, in absence of such teachings, guidance, presence of working examples and unpredictability, it would require undue experimentation to select specific types of esters of instant compounds which will be effective following in vivo administration.
8. Claims 37-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating pain, does not reasonably provide enablement for treating depressive disorders, mood disorders, anxiety disorders, personality disorders, opioid addiction and opiate withdrawl.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The specification teaches that the instant compounds are agonists at Mu opioid receptors (MOR). Based on these teachings, the instant compounds will have therapeutic utility for treating specific disease conditions where MOR agonists are well known in the art to have therapeutic utility such as for treating pain. There is no teaching either in the specification or prior art references provided showing well established utility of MOR agonists for treating every known depressive disorder, mood disorder, anxiety disorder, personality disorders, opioid addiction and opiate withdrawal. There are no working examples present showing efficacy of instant compounds in animal models of every known depressive disorder, mood disorder, anxiety disorder, personality disorders, opioid addiction and opiate withdrawal. In absence of such teachings, guidance, prior art and working examples, it would require undue experimentation to demonstrate efficacy of instant compounds in animal models of every known depressive disorder, mood disorder, anxiety disorder, personality disorders, opioid addiction and opiate withdrawal and hence their utility for treating these disorders.
Double Patenting
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10. Claims 1-4, 7-8, 33 and 35-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 16, 22, 24, 27-31 and 33-35 of copending Application No. 17/427,502 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because It would have been obvious to one skilled in the art to prepare instant compounds where variable R4 represents OCH3 and variable R6 is other than H for treating pain with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

                                    IMPROPER     MARKUSH    GROUP
11. Claims 1-4, 33 and 35-40 are rejected under doctrine of Improper Markush Grouping since the compounds of claim 1 lack a common core. In compounds of claim 1, the values of variables R1 and R4-R8 are critical for the common core of these compounds.
Allowable Subject Matter
12. The following is a statement of reasons for the indication of allowable subject matter:  The instant compounds of claims 7 and 8 (elected species) are allowable over the prior art since they are neither disclosed nor obvious over the prior art. In the prior art, Takayama (U.S. Patent 8,247,428 B2) discloses Indole alkaloid derivatives which are closely related to the instant compounds. However, the most closely related compounds (see compounds 17-19 in columns 43-44) disclosed by Takayama differ from the instant compounds by lacking instant R6 or R7 substitution and furthermore, therer is no teaching, suggestion or motivation in the prior art to modify the compounds of Takayama to prepare instant compounds.
 13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                     /CHARANJIT AULAKH/                                     Primary Examiner, Art Unit 1625